DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-20 are pending in this application. Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups II or III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/16/2020.
This communication is the first action on the merits for Claims 1-13. The Information Disclosure Statement (IDS) filed on 08/29/2019 has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A) The terms “gear train”, “input gear” and “output gear” in Claim 3 & Claim 7 render the claims indefinite because it is not clear if these are different than the one or more components of Claim 2. For the purposes of exanimation, ““gear train”, “input gear” and “output gear” have been construed to be part of the one or more components of Claim 2.

B) Claims 4-6 are also rejected due to their dependency on Claim 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 & 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication Number 2010/0056039 A1 to Weber in view of US Patent Number 5,123,081 to Bachman.

A) As per Claim 1, Weber teaches a fire and smoke actuator configured to actuate a damper between an open position and a closed position (Weber: Figure 1), the fire and smoke actuator comprising: 
a temperature sensor (Weber: Figure 1, Item 6; Paragraph 0045 & 0054) for sensing an operating temperature of the fire and smoke actuator; 

an actuator output for coupling to the damper to move the damper between the open position and the closed position (Weber: Figure 2, Item 30); 
a drivetrain (Weber: Figure 2, Item 11 including 12 & 13) operably coupled between the drive motor and the actuator output; wherein the drive motor, when activated, is configured to actuate the actuator output, via the drivetrain, to move the damper between the open position and the closed position; and 
a drive circuit operably coupled to the drive motor and the temperature sensor, the drive circuit configured to activate the drive motor to move the damper between the open position and the closed position at a non-zero speed (Weber: motor turns damper between open and closed).
Weber does not teach that the non-zero speed is based, at least in part, on the operating temperature sensed by the temperature sensor.
However, Bachman teaches controlling the non-zero speed of a motor based, at least in part, on the operating temperature sensed by the temperature sensor (Bachman: best shown in Figures 2-3, higher temperature, lower speed).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Weber by controlling the speed based on the temperature, as taught by Bachman, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Weber with these aforementioned teachings of Bachman with the motivation of preventing overheating and potential damage to the components of the system.

B) As per Claim 2, Weber in view of Bachman teaches that the drivetrain comprises one or more components that are more susceptible to wear and/or damage at a higher operating temperature than at a lower operating temperature, and wherein drive circuit sets the non-zero speed lower at the higher operating temperature than at the lower operating temperature (Weber: Figure 2, Items 12 & 13, Paragraph 0041, made from plastic).

 the damper has an end stop (Weber: Figure 1, Item 8 stops when fully open and fully closed), and wherein the drive circuit reduces the non-zero speed at the higher operating temperature relative to the non-zero speed at the lower operating temperature when the end stop is reached to help protect the one or more components of the drivetrain that are more susceptible to wear and/or damage at the higher operating temperature when the end stop is reached (Bachman: Figures 2-3, motor is controlled at all times with temperature of graph such that in combination it would slow operation near end stops because it is slowing it at all locations).

D) As per Claim 9, Weber in view of Bachman teaches that the non-zero speed is a linear function of the operating temperature between an upper speed limit and a lower speed limit (Bachman: Figure 3).

E) As per Claim 10, Weber in view of Bachman teaches that the non-zero speed is a non-linear function of the operating temperature between an upper speed limit and a lower speed limit (Bachman: Figure 2).

F) As per Claim 11, Weber in view of Bachman teaches that the non-zero speed is a step-wise function of the operating temperature between an upper speed limit and a lower speed limit (Bachman: Figure 2).

G) As per Claim 12, Weber in view of Bachman teaches that the non-zero speed is set to a first non-zero speed when the operating temperature is above a temperature 3 of 6threshold and is set to a second non-zero speed when the operating temperature is below the temperature threshold (Bachman: Figure 2, Zone 1-3 with temperature threshold 120C).

H) As per Claim 13, Weber in view of Bachman teaches that temperature threshold is greater than 120 degrees Fahrenheit (F) (Bachman: Figure 2, Zone 1-3 with temperature threshold 120C, which is higher than 120F).


Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Bachman as applied to claim 2 above, and further in view of US Patent Number 9,667,188 B1 to Kaestle.

A) As per Claims 3 & 7, Weber in view of Bachman teaches the drivetrain comprises polymeric input and output components (Weber: Figure 2, Items 12 & 13, Paragraph 0041, made from plastic).
Weber in view of Bachman does not explicitly teach that the drive train comprises a gear train that includes an input gear driven by the drive motor and an output gear that drives the actuator output.
However, Kaestle teaches a gear train that includes an input gear driven by the drive motor and an output gear that drives the actuator output (Kaestle: best shown in Figure 4, Item 28; Col. 4, line 60- Col. 5, line 10).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Weber in view of Bachman by having the drivetrain be a gear train, as taught by Kaestle, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Weber in view of Bachman with these aforementioned teachings of Kaestle with the motivation of being able to control the ratio of motor rotation to damper rotation precisely with easily replaceable components.

B) As per Claims 4-6, Weber in view of Bachman and Kaestle teaches all the limitations except explicitly that the gear train has a gear ratio of greater than 5000:1.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make the gear train greater than 5000:1, since it has been held that where the general conditions of a claim are disclosed in the prior art (large gear train ratio), discovering the optimum or workable ranges involves (MPEP 2144.05 II. A) only routine skill in the art with the motivation of providing maximum torque to the damper.
In addition, it is observed that gear train is a result effective variable because the larger the ratio, the greater the torque to the damper but the slower the damper turns.  It would have been obvious to one 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Allen R Schult/Examiner, Art Unit 3762